UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 20-1705

                         JORGE LUIS VALAREZO-TIRADO,
                                          Petitioner

                                           v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA

                             (Agency No. A208-449-401)

Present: SMITH, Chief Judge , MCKEE, and AMBRO, Circuit Judges

      1. Motion by Respondent to Amend Opinion

      2. Response by Petitioner to Motion to Amend.


                                                      Respectfully,
                                                      Clerk/clw

_________________________________ORDER________________________________
       Upon considering the government’s motion to amend the opinion that was
previously filed in this matter on 8/27/21 and the Petitioner’s Response to that Motion,
the motion to amend is hereby granted in part and denied in part as reflected in the
attached Opinion.

      The Opinion previously filed on 7/23/21 is hereby vacated and the attached
Opinion is filed in its place.


                                                      By the Court,

                                                      s/Theodore McKee
                                                      Circuit Judge

Dated: December 21, 2021
CLW/arr/cc: RDH; CWS; LLJ; ACM; ACP




 Judge Smith was Chief Judge at the time this appeal was argued. Judge Smith completed
his term as Chief Judge and assumed senior status on December 4, 2021.